Citation Nr: 1724676	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-23 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for radiculitis in the left lower extremity (claimed as left leg nerve damage).

2.  Entitlement to service connection for radiculitis in the left lower extremity (left leg disability), including as secondary to the service-connected residuals of a total patellectomy with degenerative osteoarthritis in the left knee (left knee disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant), B.L., and J.L.


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1950 to July 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the RO in Indianapolis, Indiana, which in pertinent part denied service connection for radiculitis in the left lower extremity.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).


FINDINGS OF FACT

1.	In a July 2007 rating decision, the RO denied service connection for radiculitis in the left lower extremity, including as secondary to the service-connected left knee disability, on the basis that there was no evidence that the left leg disability was related to the left knee disability.

2.	The Veteran entered a notice of disagreement to the July 2007 rating decision denial of service connection, but did not enter a timely substantive appeal following an April 2008 statement of the case.

3.	Evidence received since the July 2007 rating decision relates to the previously unestablished fact of a nexus to the service-connected left knee disability.

4.	The Veteran's radiculitis in the left lower extremity is caused by the service-connected left knee disability.


CONCLUSIONS OF LAW

1.	The July 2007 rating decision denying service connection for radiculitis in the left lower extremity, including as secondary to the service-connected left knee disability, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.	Evidence received since the July 2007 rating decision is new and material to reopen service connection for radiculitis in the left lower extremity.  38 U.S.C.A. §§  5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2016).

3.	Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for radiculitis in the left lower extremity as secondary to the service-connected left knee disability have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's (AOJ) initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As the instant decision reopens and grants the claim for service connection for a left leg disability, which constitutes a full grant of the issues on appeal, no further discussion of VA's duties to notify and assist is necessary.

Reopening of Service Connection for Radiculitis in the Left Lower Extremity

Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  See Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 	 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A July 2007 rating decision denied service connection for a left leg disability, including as secondary to the service-connected left knee disability.  In July 2007, the Veteran was notified of the RO's decision and was provided notice of procedural and appellate rights.  In July 2007, the Veteran filed a Notice of Disagreement.  Subsequently, an April 2008 Statement of the Case (SOC) denied service connection for the left leg disability, finding that there was no evidence demonstrating a relationship between the left leg disability and the service-connected left knee disability.  Because the Veteran did not submit a substantive appeal following the April 2008 SOC within 60 days of the SOC or within one year of the July 2007 rating decision, and no additional evidence was received within one year of the notice of the rating decision, the July 2007 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

Since the July 2007 rating decision, VA has received additional lay and medical evidence.  Specifically, a May 2013 private medical opinion now asserts a relationship between the left leg disability and the service-connected left knee disability.  Such evidence relates to the unestablished fact of a nexus to service-connected disability (secondary service connection theory), which is necessary to substantiate a claim for secondary service connection.  For these reasons, the Board finds that the additional evidence received is new and material to reopen service connection for the left leg disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Service Connection for Radiculitis in the Left Lower Extremity

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

The Veteran is currently diagnosed with radiculitis in the left lower extremity (as an organic disease of the nervous system), which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical professional's opinion accounts such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  The United States Court of Appeal for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran generally contends that a current left leg disability, including symptoms diagnosed as radiculitis, is the result of the service-connected left knee disability.  In a September 2015 statement, the Veteran's representative asserted that radiculitis in the left leg is due to residuals of sustaining shrapnel wounds in combat and a resultant total left knee patellectomy.  Additionally, the Veteran testified during the April 2017 Board hearing to experiencing symptoms of numbness and pain in the left leg starting in the late 1950s, after sustaining injury to the left knee during combat that required a complete removal of the left knee cap.

Initially, the Board finds that the Veteran is currently diagnosed with radiculitis in the left leg.  A February 2007 VA examination report shows the Veteran was diagnosed with radiculitis and peripheral vascular disease in the left leg.

After a review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether the current left leg disability is caused by the service-connected left knee disability.  The February 2007 VA examination report above also contains the VA examiner's opinion that the left leg disability is not related to the service-connected left knee disability because the initial trauma to the left knee did not involve any vascular or nerve injuries.

The Veteran underwent another VA examination in May 2007.  The May 2007 VA examination report notes the Veteran's medical history of undergoing a total patellectomy in November 1953 and that more recent medical treatment records show complaints of pain in the left calf, which the VA examiner asserted could be a symptom of peripheral vascular disease.  Ultimately, the May 2007 VA examiner diagnosed radiculitis in the left leg and opined that symptoms of peripheral vascular disease were not related to the service-connected left knee disability because the Veteran did not also sustain any injuries to the vessels or nerves at the time of the shrapnel injury to the left knee.  Further, the May 2007 VA examiner asserted that, while the Veteran previously underwent a total left knee patellectomy, that surgical procedure could not affect the nerve and vessel condition of the left leg.

In February 2013, the Veteran underwent another VA examination for peripheral nerve conditions.  The February 2013 VA examination report reflects the Veteran reported sustaining a traumatic fracture to the left patella during service that required a complete removal of the left knee cap as the bone had been shattered and that left lower leg pain had persisted ever since service separation; the VA examination report notes the Veteran was first diagnosed with radiculitis in 2005 following complaints of increased lower back pain and numbness in the left lower extremity.  Upon examination, the VA examiner found symptoms of severe intermittent pain, moderate paresthesias and/or dysesthesias, and mild numbness in the left lower extremity, moderate left ankle weakness, and hammer toes in all toes on the left foot.  The February 2013 VA examination report also reveals findings of muscular atrophy in the left calf, abnormal deep tendon reflexes in the left knee and left ankle, and decreased sensation in the left lower extremity; there were no abnormal findings of pain, numbness, weakness, muscular atrophy, deep tendon reflexes, hammer toes, or sensation found in the right lower extremity, other than decreased sensation detected in the right foot/toes.  

Upon conclusion of the examination, the February 2013 VA examiner diagnosed lumbar radiculopathy and idiopathic peripheral neuropathy, and opined that the left leg disability is less likely than not due to the service-connected left knee disability.  The VA examiner's rationale was based upon service treatment records of the left knee injury that noted no nerve or artery involvement and medical treatment records from the two left knee surgeries that were silent for neurological abnormalities.  While the February 2013 VA examiner acknowledged that the type of left knee injury the Veteran sustained and the subsequent left knee surgeries could cause nerve damage, the VA examiner opined that such nerve damage would likely manifest as mononeuropathy, or most likely as peroneal neuropathy, but that medical evidence did not reveal any complaints of nerve problems until decades following service.  Finally, the VA examiner indicated that the left leg pain and physical findings were consistent with the Veteran's non-service-connected lumbar spine condition and associated radiculopathy.

In February 2013, VA received a private medical opinion from Dr. P.C., who had been treating the Veteran since 2006.  Dr. P.C. recorded the Veteran's history of experiencing left leg problems following the left knee injury sustained during service, but had put up with it for many years rather than seek medical treatment.  Dr. P.C. described symptoms occurring in the left calf and toes and conveyed that findings from an electromyogram (EMG) performed in 2011 were consistent with polyneuropathy of both sensory and motor neurons in the left lower leg.  Further, Dr. P.C. stated that the right leg was completely asymptomatic and that the Veteran did not have any symptoms above the knee on the left side; thus, Dr. P.C. opined that the Veteran's left leg disability in the form of nerve damage in the left knee and below is the result of the shrapnel injury to the left knee sustained during service.

During the April 2017 Board hearing, the Veteran testified to sustaining a left knee injury during service, for which the Veteran was awarded a Purple Heart Medal.  The Veteran testified to experiencing left leg pain starting in the late 1950s after sustaining the left knee injury, and that the left leg pain had gotten worse over time.  The Veteran testified that doctors had never indicated that the left leg pain was due to the Veteran's back problems and that the most recent X-rays of the left knee revealed some pieces of shrapnel remained as well as some bone fragments.  During the Veteran's testimony, the Veteran described the left leg pain as originating from the toes and radiating upward toward the left knee.

During the April 2017 Board hearing, the Veteran's spouse, B.L., testified to being married to the Veteran since January 1953, and that the Veteran started having left leg problems shortly after they got married.  B.L. also testified that the Veteran had undergone nerve testing in the left leg when doctors were trying to figure out why the left toes were doubling under.  Finally, B.L. testified that throughout years the Veteran had only been experiencing problems in the left leg and not the right. 

After a review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's current left leg disability is due to, or the result of, the service-connected left knee disability.  The evidence shows that the Veteran sustained a combat injury to the left knee during service that required two surgeries, including a total patellectomy of the left knee.  Additionally, both the Veteran and the Veteran's spouse credibly testified to the onset of the left leg problems sometime in 1953 when the Veteran underwent the total left knee patellectomy.  With regard to the Veteran's and spouse's testimony that the Veteran began experiencing symptoms of the left leg disability sometime in 1953, the Board finds that the Veteran and spouse are competent and credible to report the onset of symptoms of the left leg disability.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno, at 469-70 (finding lay testimony competent when it concerns features or symptoms of injury or illness); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

Although the February 2007 VA examiner opined that the left leg disability is not related to the service-connected left knee disability because the Veteran did not sustain any vascular or nerve injuries at the time of the left knee injury, the VA examiner did not address whether any of the left knee surgeries could have incidentally caused vascular or nerve damage in the left leg.  Similarly, the May 2007 VA examiner opined that the current left leg disability is not related to the service-connected left knee disability because the Veteran did not sustain any vascular or nerve injuries at the time of the in-service left knee injury and also because undergoing a total left knee patellectomy unequivocally could not affect the nerve and vessel condition in the left leg.  Contrary to the May 2007 VA examiner's opinion, the February 2013 VA examiner acknowledged that the Veteran could have sustained nerve injuries from the two left knee surgeries, but opined that the left leg disability is less likely than not the result of the service-connected left knee disability, largely based upon the absence of nerve or vascular injuries in service treatment records and the absence of complaints of left leg problems until decades following service separation.  The absence of post-service findings, diagnosis, or treatment until 2005 is one factor that tends to weigh against a finding that radiculitis in the left leg is the result of the service-connected left knee disability.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Further, none of the VA examiners sufficiently addressed the etiology of the radiculitis in the left leg, and only described the radiculitis symptoms as possibly related to peripheral vascular disease.  The VA examiners also did not explain why they concluded that the left leg disability was not related to the service-connected left knee disability when the left leg disability had manifested in symptoms such as pain, numbness, decreased sensation, decreased deep tendon reflex, ankle weakness, muscular atrophy in the left calf, and hammertoes in all toes on the left foot, while the right leg remained asymptomatic.

On the other hand, in the May 2013 private medical opinion, Dr. P.C. opined that the Veteran's left leg disability is the result of the left-knee injury sustained during combat in service, evidenced in part by the fact that the right leg had been asymptomatic.  Further, Dr. P.C. described symptoms of the left leg disability as occurring in the left knee and below, which symptoms the Veteran had experienced since sustaining the left knee injury in service and were consistent with the 2011 EMG results indicating nerve damage in the left leg.  Moreover, based on the Veteran's and spouse's testimony during the April 2017 Board hearing, Dr. P.C. has been treating the Veteran since at least 2006, if not longer, and is more familiar with the Veteran's medical history than the three VA examiners above who only examined the Veteran while conducting the respective VA examinations.  For these reasons, the Board finds that the May 2013 private medical opinion from Dr. P.C. outweighs the opinions of the three VA examiners discussed above, and is more probative in establishing that the current left leg disability is the result of the service-connected left knee disability.

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for radiculitis in the left lower extremity as secondary to the service-connected left knee disability have been met.  38 U.S.C.A. §5107; 38 C.F.R. §3.102.  As service connection has been granted on a secondary basis, there is no need to discuss entitlement to service connection on a presumptive or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).


ORDER

New and material evidence having been received, the appeal to reopen service connection for radiculitis in the left lower extremity, to include as secondary to the service-connected left knee disability, is granted.

Service connection for radiculitis in the left lower extremity as secondary to the service-connected left knee disability is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


